DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention and/or the claim(s) contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Independent claims 1 and 18 are drawn to an extruded Al-Cu-Li alloy product of a given composition and processing, said product exhibiting a toughness KQ(L-T) in the L-T direction of at least 23.7 MPa. However, the instant specification does not provide support for an extruded Al-Cu-Li alloy product as claimed together with said toughness value. Table 15 of the instant specification gives a KQ(L-T) for an Al-Cu-Li alloy rolled product of 23.7 MPa√m, however, the claimed invention is an extruded product (not a rolled product). Claims dependent on the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 18 are drawn to an extruded Al-Cu-Li alloy product of a given composition and processing, said product exhibiting a toughness KQ(L-T) in the L-T direction of at least 23.7 MPa. However, this appears to be a typographical error, as “MPa” is not a corresponding unit of toughness. “MPa√m” may have been intended. Claims dependent on the above rejected claim are likewise rejected under this statute. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15, which is dependent on independent claim 1, recites the limitation “wherein the extruded aluminum alloy product has a toughness thereof KQ(L-T), in the L-T direction of at least 23.7 MPa”, which is already recited in independent claim 1.  Therefore, claim 15 fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cho et al (US 5,198,045).
Concerning independent claims 1 and 18, Cho teaches an Al-Cu-Li alloy and method for forming and heat treating said alloy by casting, homogenizing, hot working by extruding, solution heat treating, quenching, stretching, aging, which overlaps the claimed processing steps (for details see table below; see also Cho at Table II & III, column 6 lines 10-12, 22, 35-54, column 7 line 5). More particularly concerning the homogenization time and temperature, the time taught by Cho overlaps the equivalent time (see comparison in Table 1 below), and the temperature range for homogenization taught by Cho is a close approximation of the claimed temperature.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.), see MPEP 2144.05. 

In the instant case, though the prior art does not teach an overlapping homogenization temperature, the examiner asserts that homogenizing at 515C (or about 520C, see claim 7) is expected to produce a workpiece substantially identical in properties to an alloy homogenized at 500C (3% difference in homogenization temperature would be expected by one of skill in the art to produce substantially the same results). With respect to the overlap/close approximation, applicant has not shown specific unexpected results. 
Cho (see column 5 lines 56-57) teaches the density of the instant alloy product is typically 0.0952lbs/in3 (2.63 g/cm3), which falls within the claimed maximum (claim 1, 9). Claim 
Instant invention
Cho’045
casting
casting
homogenizing 515-525C so that teq = 5-20 hr
homog. 650-930F 
(340-500C) t>=8 hr
extruding
extruding
solution treat
solution treat
quenching
quenching
stretching 1-5%
stretching 5-6%
aging 140-170C 5-70 hrs
aging 275-375F (135-190C) t>30 min
YS(L)>=517 MPa
YS(L)77.6 ksi (535 MPa)
YS(L) 86.2 ksi (594 MPa)

Table 1
Cho teaches applying said process on an Al-Cu-Li alloy comprising (in wt%):

cl. 1
Cho’045
Cu
2.72-3.1
2.4-3.5
Li
1.59-1.8
1.35-1.8
Ag
0.1-0.5
0.25-0.65
Mg
0.1-1.0
0.25-0.65
Zr
0.05-0.18
* total 1.0% of grain refining elements
 (Zr, Mn, Cr, Sc, Hf, Ti)
Mn
0.2-0.6

Cr
0.05-0.3*

Sc
0.05-0.3*

Hf
0.05-0.5*

Ti
0.01-0.15*

Fe
-0.06 (7)
-0.25
Si
-0.05 (7)
-0.25

*=at least one element


Table 2
see Cho at abstract, column 5 lines 12-14, 45-48, which overlaps or touches the boundary of the claimed ranges of Cu, Li, Ag, Mg, Zr, Mn, Cr, Sc, Hf, Ti, Fe, and Si (cl. 1-5, 16, 18). Cho does not 
Cho does not give the fracture toughness Kq(L-T) of the instant alloy product. However, because Cho teaches an overlapping Al-Cu-Li alloy composition, processed in overlapping casting, working, and heat treatment steps, then substantially the same physical and mechanical properties are reasonably expected (including fracture toughness), as for the instant invention. It is held that Cho has created a prima facie case of obviousness of the presently claimed invention.
Overlapping ranges have been held to be a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.


Concerning claim 6, Cho teaches an overlapping equivalent time (see Table 1 above). 
Concerning claims 8 and 19, as stated above, Cho teaches aging at overlapping time and temperature. 

Concerning claims 10-14, Cho teaches said alloy is processed by rolling, extrusion, or otherwise (hot) working (column 6 line 22), however the examples of Cho are drawn to rolled workpieces 0.125” and 0.75” thick (3 and 19 mm thick). It would have been within the level of one of ordinary skill in the art at the time the invention was made to have extruded the alloy of Cho into profiles with at least one rectangle >8mm thick (cl. 10) or >12mm (cl. 11) or >15mm (cl. 12) or a rectangle 1-8 mm (cl. 13) or a wrought product ≥10 mm (cl. 14), substantially as claimed, because Cho teaches hot working by extruding, and teaches said alloy can be formed into structural workpieces 3-19 mm thick (examples of Cho). 
Changes in size, shape, or sequence of adding ingredients is prima facie obvious in the absence of new or unexpected results (see MPEP 2144.04).

Concerning claim 17, Cho teaches an overlapping stretching amount (see Table above).


Claims 11-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cho (US 7,229,509).
Cho ‘509 teaches an Al-Cu-Li alloy comprising: 2.5-5.5% Cu, 0.1-2.5% Li, 0.2-0.8% Ag, 0.2-1% Mg, 0.2-0.8%Mn, up to 0.4% Zr and/or (column 2 lines 28-31) up to 0.8% Cr, up to 0.12% Ti, up to 1.0% Hf, up to 0.8% Sc (column 3 lines 22-24), which overlaps the claimed alloying ranges (independent claims 11, 20, dependent claims 13, 14). Cho teaches processing said alloy by extrusion, rolling, or forging (column 2 lines 16-17, column 3 lines 59-60) to a thickness of <3 inches (column 3 lines 59-60), homogenization at typically 980F (526.7C), hot working, solution 
Concerning claims 12-14, 16, 20, which mention a variety of property combinations, though Cho does not specify the claimed property characteristics, because Cho teaches a substantially overlapping Al-Cu-Li-Ag alloy processed by substantially similar process steps, then substantially the same YS, KQ, and fatigue induced crack stress, would inherently be expected for the alloy product of Cho, as for the instant invention.
Concerning claim 15, 17, as stated above, Cho teaches processing into a thickness of <3 inches (column 3 lines 59-60).
Concerning claims 18, 19, Cho teaches said alloy is for structural elements in aircraft construction such as spars, wing skin, frames, and fuselage members (column 1 lines 17-20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240. The examiner can normally be reached Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




								/GEORGE WYSZOMIERSKI/                                                                                                          Primary Examiner, Art Unit 1733                                                                                              



/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                           1/21/22